Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 25, 2022 has been entered. Claims 1-20 remain pending in the application. Claims 2 and 11-20 are withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brun et al. (WO2015168563) in view of Nederberg et al. (US20140205786).
With regard to Claims 1, 4-5, Brun teaches:
A process for reducing the weight of a polyethylene terephthalate (PET) bottle comprising: a) replacing in the range of from 5% to 30% by weight of the polyethylene terephthalate with polytrimethylene furandicarboxylate (PTF) to provide a PET/PTF bottle; wherein the polyethylene terephthalate and the polytrimethylene furandicarboxylate has a degree of transesterification ranging from 50 to 100%. (Brun discloses a process for transesterifying furan based polyesters and articles made thereform, in which 10% wt% of PET was replaced with PTF. The two were melt blended to give PET/PTF blends. See page 57-61 in Example 2.1 Tables 6-8. Average degree of blockiness of a transesterified blend of two or more polymers can be determined using NMR (page 10, lines 13-14). For a fully transesterified polymer composition (i.e., a degree of trnasesterified with close to 100%) with a B value close to 1, only a single peak is observed at a retention time that corresponds to the average composition of the homopolymers forming the transesterified copolymer (page 10, lines 26-29). In an embodiment, the composition can have a blockiness undex of greater than …, 0.8 and less than 1.0 (page 14, lines 12-18). Thus, Brun discloses that, the polyethylene terephthalate and the polytrimethylene furandicarboxylate has a degree of transesterification ranging from 50 to 100% (or 70 to 100% (related to claim 5))).
However, Brun does not explicitly disclose the PET/PTF bottle has an oxygen permeation rate, a carbon dioxide permeation rate and/or a water vapor permeation rate that is less than or equal to an identically shaped bottle consisting of polyethylene terephthalate polymer and weighing 1.05 to 2.00 times the weight of the PET/PTF bottle.
In the same field of endeavor, polyesters articles, Nederberg discloses that, the article 400 (as shown in Fig. 4) in the form of a container has an oxygen permeability rate that is at least 2-99% lower than that of PET. The article 400 has a CO2 permeability rate that is at least 11-99% lower than that of PET ([0091]).    
However, Brun does not explicitly disclose that the bottle has an areal stretch ratio in the range of from 12 to 30 (or 12 to 20 (related to claim 4)). 
Nederberg discloses that, regardless of how the film or sheet is formed, it may be subjected to biaxial orientation by stretching in either the machine and transverse direction after formation by 10 times the original. 
Nederberg discloses the claimed invention except for an areal stretch ratio in the range of from 12 to 30 (or 12 to 20). It would have been obvious to one having ordinary skill in the art at the time the invention was made to Nederberg since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to expand the stretching ratio to impart more design options.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brun to incorporate the teachings of Nederberg to provide that the PET/PTF bottle has an oxygen permeation rate, a carbon dioxide permeation rate less than that of PET and an areal stretch ratio in the range of from 12 to 30 (or 12 to 20). Doing so would be possible to improve oxygen, carbon dioxide, and moisture barrier properties, as recognized by Nederberg ([0003], [0004]).
With regard to Claim 3, Brun teaches:
The process of claim 1 wherein the amount of polytrimethylene furandicarboxylate is in the range of from 5 to 15% by weight, based on the total amount of polyethylene terephthalate and polytrimethylene furandicarboxylate. (Brun discloses a process for transesterifying furan based polyesters and articles made thereform, in which 10% wt% of PET was replaced with PTF. The two were melt blended to give PET/PTF blends. See page 57-61 in Example 2.1 Tables 6-8.)
With regard to Claim 6, Brun teaches:
The process of claim 1 wherein the Polytrimethylene furandicarboxylate comprises a titanium alkoxide catalyst and the polyethylene terephthalate comprises an antimony catalyst (Brun discloses the addition of the catalyst titanium isopropoxide during preparation of PTF. See page 51 lines 16-25; Brun discloses that, any suitable transesterification catalyst may be used including, …, residual catalysts based on titanium, antimony. See page 20, lines 15-20)
With regard to Claim 7, Brun teaches:
The process of claim 1 wherein the bottle comprises a continuous phase of the polyethylene terephthalate and a discontinuous phase of the polytrimethylene furandicarboxylate, or wherein the bottle comprises a substantially continuous phase of the polyethylene terephthalate and the Polytrimethylene furandicarboxylate. (Since Bruns discloses the composition and other properties it is inherent that it has the same phase structure.) 
With regard to Claim 8, Brun teaches:
The process of claim 1 wherein the Polytrimethylene furandicarboxylate has a weight average molecular weight in the range of from 150 to 300,000 Daltons. (PTF average molecular weight of 10,300 Daltons. See page 52 line 13).
With regard to Claim 9, Brun teaches:
The process of claim 1 wherein the PET/PTF bottle is a monolayer bottle or wherein the PET/PTF bottle is a multilayer bottle. (The mixture can be prepared as a single layer or multilayer blow molded article such as a bottle. See page 27 line 16.)
With regard to Claim 10, Brun teaches:
The process of claim 1 further comprising filling the PET/PTF bottle with a product selected from food, a personal care product, a pharmaceutical product, a household product, or an industrial product. (See page 27 line 11 to page 28 line 3).
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered. 
In response to applicant’s arguments that Brun does not teach a method of reducing the weight of a PET bottle while having the oxygen, carbon dioxide permeation rate as recited in claim 1, it is not pervasive. The Examiner is relying on Nederberg to address a method of reducing the weight of a PET bottle while having the oxygen, carbon dioxide permeation rate less than that of PET. Nederberg discloses that, the article 400 (as shown in Fig. 4) in the form of a container has an oxygen permeability rate that is at least 2-99% lower than that of PET. The article 400 has a CO2 permeability rate that is at least 11-99% lower than that of PET ([0091]).
In this office action, instead of two separate 102 rejections based on Brun and Nederberg, respectively, in the previous office action, the Examiner combines Brun and Nederberg into 103 rejection.       
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742